DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  The “4”s in “SiCl4” and “GeCl4” should be written as subscripts.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lacks a proper transitional phrase (i.e., “comprising”, “consisting of”, or “consisting essentially of”).  Thus it is unclear which steps are positively recited steps of the claimed method, and if they claims are inclusive or exclusive.  See MPEP 2111.03.
Claim 2 recites the limitation "the start of a subsequent deposition" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara ‘339 (US 2004/0055339 A1).
Regarding claim 1, Ishihara ‘339 teaches depositing glass fine particles which are generated in flame formed by ejecting a glass raw material gas and a combustible gas from a burner, on a rotating starting material (¶ [0009], [0032], [0033], [0062], [0063], [0069]), wherein the burner continuously ejects inert gas for at least a predetermined period immediately after an end of deposition of the glass fine particles (¶ [0033], [0036], [0040]-[0042], [0046], [0049], [0053], [0057], [0069]-[0071]).
Regarding claim 2, Ishihara ‘339 further teaches the inert gas is continuously ejected from the burner for a period from the end of deposition of the glass fine particles to a start of a subsequent deposition (¶ [0033], [0040], [0046], [0049], [0053], [0057], [0069]-[0071]).
Regarding claim 5, Ishihara ‘339 further teaches the glass raw material gas is supplied to the burner via a mass flow controller (¶ [0031], [0032], [0041]), and the inert gas at 10% or less of a mass flow rate range is caused to continuously flow into the mass flow controller for at least a predetermined period immediately after the end of the deposition of the glass fine particles (¶ [0036], [0040], [0041], [0046], [0049], [0053], [0070] - wherein whatever mass flow rate the inert gas is supplied at is 10% of some mass flow rate range.  Since the range is not further defined, then any range which meets the claim may be arbitrarily defined as “a mass flow rate range”).
Regarding claim 6, Ishihara ‘339 further teaches the mass flow controller is fully opened to cause the inert gas to flow (¶ [0036], [0040], [0041], [0049], [0053], [0070] - wherein the opening set for the MFC in the inert gas flowing step is considered to be fully opened for that step).
Regarding claim 7, Ishihara ‘339 further teaches the glass raw material is SiCl4 or GeCl4 (¶ [0041], [0063], [0069]).
Regarding claim 8, Ishihara ‘339 further teaches the burner is a multi-nozzle burner (¶ [0063], [0069]; Fig. 2).
Regarding claim 9, Ishihara ‘339 further teaches the inert gas is at least any of helium, argon, and nitrogen (¶ [0041], [0042], [0070]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara ‘339 (US 2004/0055339 A1).
Regarding claims 3-4, Ishihara ‘339 suggest a linear speed Ns of the inert gas ejected from the burner is more than 0.5 m/s and less than 25 m/s, or equal to or more than 1.0 m/s and equal to or less than 15 m/s (¶ [0036], [0040], [0041], [0049] - wherein the range disclosed includes the claimed ranges).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to select a speed of the inert gas that is sufficient to remove residual glass particles in the burner, as desired by Ishihara ‘339 (¶ [0039]-[0041]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara ‘339 (US 2004/0055339 A1) in view of Yang ‘468 (KR 10-0812468 B1).
Regarding claim 10, Ishihara ‘339 is silent regarding the inert gas being preheated.  In analogous art of producing optical fiber preforms, Yang ‘468 suggests supplying an inert purging gas to a heated apparatus for producing optical fiber preforms in order to remove foreign substances from the apparatus, and further suggests that the inert gas should be introduced after being preheated to a temperature that will prevent materials from adhering to the inside of the apparatus due to a sudden temperature difference compared to the inside of the apparatus (p. 3, next-to-last paragraph; p. 5, 7th full paragraph; p. 6, 7th paragraph; paragraph bridging p. 6-p. 7).  In the method of Ishihara ‘339, the goal is to prevent the adhesion of glass particles formed from the glass raw material gas to the inside of the apparatus (Abstract; ¶ [0039]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishihara ‘339 by introducing the inert gas after it is preheated to a temperature that will prevent materials from adhering to the inside of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIN SNELTING/Primary Examiner, Art Unit 1741